WHITE, J.
I dissent.
Undoubtedly a valid trust may be created where its purposes are to effect changes in existing laws. (See 4 Scott on Trusts [2d ed.] § 374.4, p. 2677 ; 2A Bogert on Trusts, § 378, pp. 168-170.)
As was said by this court in Collier v. Lindley, 203 Cal. 641, 650-651 [266 P. 526] : “The trend of modern authority has been toward the upholding of trusts which have for their object the creation of a more enlightened public opinion, with a consequent change in laws having to do with human relations and rights in a republic such as ours. ... To hold that a change in a law is in effect an attempt to violate that law would discourage improvement in legislation and tend to compel us to continue indefinitely to live under laws designed for an entirely different state of society. Such view is opposed to every principle of our government based on the theory that it is a government ‘of the people, by the people and for the people,' and fails to recognize the right of those who make the laws to change them at their pleasure when circumstances seem to require. With the wisdom of the proposed change the courts are not concerned.”
However, recognition cannot be given to a trust as valid where its purpose is illegal. Therein lies the vice of the trust now engaging our attention. It not only encourages but offers an inducement for violation of the criminal law. In the Restatement of Trusts is found the following cogent statement: “A trust which tends to induce a breach of the criminal law is invalid. Thus, a trust of property to be applied to the payment of fines of persons convicted of criminal offenses , , , *726is invalid.’’ (Emphasis added.) And in 4 Scott on Trusts (2d ed.) section 377 at page 2729, it is said: “A trust cannot be created for a purpose which is illegal. The purpose is illegal if the trust property is to be used for an object which is in violation of the criminal law, or if the trust tends to induce the commission of crime, or if the accomplishment of the purpose is otherwise against public policy. Questions of public policy are not fixed and unchanging, but vary from time to time and from place to place. A trust fails for illegality if the accomplishment of the purposes of the trust is regarded as against public policy in the community in which the trust is created and at the time when it is created. Where a policy is articulated in a statute making certain conduct a a criminal offense, then, of course, a trust is illegal if its performance involves such criminal conduct, or if it tends to encourage such conduct. Thus, in an early English case a bequest to trustees ‘to make seats for poor people to beg in by the highway’ was held invalid since such begging was a criminal offense.
“A trust is illegal, even if it does not involve the performance of an illegal act by the trustees, if the natural result of the performance of the trust would be to induce the commission of crime. Thus a bequest to purchase the release of persons committed to prison for nonpayment of fines under the game laws was held illegal.” (Emphasis added.)
In my opinion, it would do violence to reason and challenge credulity to say that the object of the trust with which we are here concerned is to bring about a change in the law by lawful and orderly means. On the contrary the testator, with care and precision, undertook to instruct his trustees that those who would violate certain named existing penal statutes, or commit any crime or misdemeanor which the testator terms ‘‘of a political nature,” and is convicted thereof, were to be rewarded by the furnishing of aid to their children. That the trust property in the case at bar was to be used in the performance of the trust to encourage if not induce the commission of crime, to me seems manifest, and therefore, consonant with the foregoing reasoning and authorities, it cannot be held to be a valid charitable trust.
I would affirm the judgment.
Schauer, J., and McComb, J., concurred.